DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “means for creating superficial skin…” in lines 2-3.  There is lack of written description.  This is interpreted under 112(f) as discussed above.  The claim limitation uses the term “means” used as a substitute for structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  However, the specification does not describe the structure material or act for administration of the first anesthetizing agent (Examiner only finds similar recitation in spec. page 8 lines 31-33).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “means for creating superficial skin…” in lines 2-3.  This is interpreted under 112(f) as discussed above.  However, the broadest reasonable interpretation cannot be ascertained since the description does not expressly recite the structure, material, or acts that is encompassed by this limitation.  Hence claim is indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 21 rejected under 35 U.S.C. 103 as being unpatentable over Cerqueira [“Transrectal Ultrasound-Guided Prostate Biopsy: Conclusion About the Best Anesthetic Technique” Brazilian Archives of Naval Medicine, Rio de Janeiro, 69 (1): 60-63, December 2008, pages 60-63] in view of Nelson [US 20100049188 A1]
As per claim 1, Cerqueira teaches a method comprising:
creating a superficial skin and subcutaneous block in a perineal area of a patient by administering a first anesthetizing agent (In view of applicant spec. page 2 lines 15-20, claim 2, this corresponds to applying lidocaine in a perineal area.  Cerqueira page 61 LHS “Group 3 (periprostatic nerve block after local anesthesia): intrarectal application of lidocaine hydrochloride gel (20 ml)…”);
creating a deep nerve block under ultrasound guidance by administering a second anesthetizing agent (Cerqueira page 61 LHS “Group 2 (periprostatic nerve block)…patients received two periprostatic injections of 2.5 ml of 2% lidocaine, guided by TRUS, using a 25 cm, 22-gauge needle. Applications were made along each side in the area of the neurovascular bundle….Group 3 (periprostatic nerve block after local anesthesia)…Ten minutes later, the periprostatic nerve block was performed as described in group 2,”), the second anesthetizing agent infiltrates periprostatic space (Cerqueira LHS direct to periprostatic nerve block, implying that space is infiltrated)
Firstly, Cerqueira does not expressly recite the second anesthetizing agent infiltrates cavernosal nerve bundle tissue.  Periprostatic implies relating to, or occurring in the tissues surrounding the prostate, and nerves related to that region needs to be blocked. However, Cerqueira page 61 LHS recites “ Cavernous nerves arise between the prostatic capsule and the endopelvic fascia, … Tenuous fibers of these nerves supply the prostate gland, rectum and urethra”.  Hence it is understood that cavernous nerves relate to, or supply the prostate.  The goal of anesthetic is to reduce pain and, to do that in a region the nerves associated with it are targeted.  In case of prostate, the nerves supplying it, like the cavernous nerves must be targeted.  Before the effective filing date of the claimed invention it would have been an obvious to person of ordinary skill in the art to infiltrate  tissue / nerve associated with the prostate, so that pain associated with that region can be localized, targeted and reduced.  
Secondly, Cerqueira does not teach a method for prostate cancer treatment under local anesthesia, ablating prostate tissue.
Nelson, in a related field of ultrasound guided treatment of prostate tissues (See Nelson ¶0110--0111)  teaches a method for prostate cancer treatment under local anesthesia, ablating prostate tissue (Nelson Figs 4a-4c, Fig 5, ¶0022 “non-thermal ablation of tissue….the systems and methods may be used to treat benign prostatic hypertrophy or hyperplasia (BPH). In other embodiments, the systems and methods may be used to treat cancerous tissue and benign tumors.”). 
Cerqueira, uses biopsies after anesthetizing.  Nelson, discloses that ablation can be applied after anesthetizing.  Ablation provides a minimally invasive low power, non-thermal method of treating tissues.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Cerqueira, by integrating device for ablation.  The motivation would be to provide a minimally invasive method of treating prostate tissues.  
As per claim 2. Cerqueira in view of Nelson further teaches wherein the first and second anesthetizing agent are lidocaine solutions (Cerqueira page 61, lidocaine hydrochloride and 2% lidocaine). 
As per claim 4, Cerqueira in view of Nelson does not expressly teach wherein the superficial skin and subcutaneous block is created by administering the first anesthetizing agent in a first perineal space, the first perineal space delimited by a perineal raphe medially, superiorly by an edge of a scrotum, laterally by a first gluteal crease and inferiorly by an anal verge; and administering the first anesthetizing agent in a second perineal space, the second perineal space delimited by the perineal raphe medially, superiorly by the edge of the scrotum, laterally by a second gluteal crease opposite the first gluteal crease, and inferiorly by the anal verge. However, the application of anesthetizing agent to intrarectal area in Cerqueira, is for providing pain relief during procedure.  As per MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  Further, the specification does not set forth evidence that such thicknesses, ranges, or values are critical, and of both statistical and practical significance.  In the instant case, the general conditions of a claim are disclosed in the prior art, and it would have been routine experimentation to identify the exact regions where the anesthetic is to be applied.
As per claims 5-6, Cerqueira in view of Nelson further teaches comprising real-time monitoring of the ablation with ultrasound imaging (Nelson ¶0150 “ the gas generation and diffusion through tissue can be used to mark the necrotic region. By calibrating current and time to tissue type, the treatment zone (or area of necrosis) can be visualized on ultrasound.”¶0162 “an ultrasound marker, may be provided to indicate pH in real time during treatment”) wherein the ultrasound imaging is obtained with a transrectal ultrasound probe (Nelson ¶0116 “TRUS”). 
As per claim 21, it has limitations similar to claim 1 and is rejected for same reasons.  Cerqueira in view of Nelson further teaches a system for prostate cancer treatment under local anesthesia (Nelson Fig 2a), the system comprising: means for administering a first anesthetizing agent (In view of 112 rejections above, Cerqueira “intrarectal application of lidocaine hydrochloride gel” inherently requires some application means); means for creating a deep nerve block under ultrasound guidance by administering a second anesthetizing agent, the second anesthetizing agent infiltrating cavernosal nerve bundle tissue and periprostatic space (Nelson page 61 L:HS “22-gauge needle.”); and means for ablating prostate tissue (Nelson Fig 2a items 18). 

Claims 3, 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Cerqueira in view of Nelson as applied to claims 1, 6  above, and further in view of Damasco [US 20080154253 A1].
As per claims 3, 7-8, Cerqueira in view of Nelson teaches claim 1 as discussed above.  Cerqueira in view of Nelson does not expressly teach wherein the patient is placed in a lithotomy position, wherein the ultrasound probe is attached to a stepper to control position and movement of the ultrasound prob, and wherein a grid is attached to the stepper, the grid provided with indicia for identifying holes in the grid.
Damasco, in the related field of guided ablation teaches wherein the patient is placed in a lithotomy position (Damasco ¶0103), wherein the ultrasound probe is attached to a stepper to control position and movement of the ultrasound probe (Damasco ¶0025), and wherein a grid is attached to the stepper, the grid provided with indicia for identifying holes in the grid (Damasco Fig 8, ¶0102).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method in Cerqueira in view of Nelson, by integrating features as in Damasco.  The motivation would be to provide setup for automated guidance plan that minimizes operator error.

Claims 9-17 rejected under 35 U.S.C. 103 as being unpatentable over Cerqueira in view of Nelson and Damasco as applied to claim 8 above, and further in view Kumar [US 20140073907 A1]
As per claims 9-14, Cerqueira in view of Nelson and Damasco teaches claim 8 as discussed above.  Cerqueira in view of Nelson and Damasco does not expressly teach obtaining multi-parametric MRI imaging of the prostate and surrounding anatomy, co-registration of the MRI imaging and ultrasound imaging to produce fusion imaging, wherein the fusion imaging includes an image of the grid, wherein the fusion imaging includes contours of the prostate and contours of prostate cancer lesions, wherein the fusion imaging shows a treatment plan with a planned location of a treatment probe for ablating prostate tissue, and inserting the treatment probe to the planned location.
Kumar, also in the field of guided ablation, teaches obtaining multi-parametric MRI imaging of the prostate and surrounding anatomy (Kumar ¶0083 “Multi-parametric MRI (mpMRI) has been shown to be very sensitive and specific for identifying, localizing and grading of prostate cancer”), co-registration of the MRI imaging and ultrasound imaging to produce fusion imaging , wherein the fusion imaging includes an image of the grid (Kumar ¶0050 “The MRI or CAT scan volume is registered to the 3D TRUS volume (or vice versa), and a registered image of the 3D TRUS volume is generated in the same frame of reference (FOR) as the MRI or CAT scan image.”), wherein the fusion imaging includes contours of the prostate and contours of prostate cancer lesions (Kumar ¶0107 “such software may also be used to perform various types of contour modification, including manual delineation, smoothing, rotation, translation, and edge snapping….”), wherein the fusion imaging shows a treatment plan with a planned location of a treatment probe for ablating prostate tissue, and inserting the treatment probe to the planned location (Kumar ¶0051, ¶0096-¶0098).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method in Cerqueira in view of Nelson and Damasco by integrating imaging and processing techniques as in Kumar.  The motivation would be to overcome limitations of individual modalities and maximize the usefulness of the MRI and ultrasound imaging modality using fused images.  One advantage is that this allows  a radiologist to acquire, analyze and annotate MRI/CT scan at the image acquisition facility while a urologist can still perform the procedure (Kumar ¶0013, ¶0017).
As per claim 15, Cerqueira in view of Nelson, Damasco and Kumar further teaches wherein the treatment probe uses: high frequency ultrasound for tissue destruction (Nelson ¶0018); an electrical field, in which electricity flows allowing for irreversible electroporation and destruction of tissue (Nelson ¶0022 “employing direct current ablation for targeting the area to be treated”) laser energy for tissue ablation, water vapor “steam” for tissue destruction; photodynamic energy that when activated destroy tissue that contains a pharmaceutical agent; nanoparticles, which destroy tissue; or cryoablation for tissue destruction.
As per claim 16, Cerqueira in view of Nelson, Damasco and Kumar further teaches comparing the actual position of the treatment probe to the planned location (Kumar ¶0096-¶0098).
As per claim 17, Cerqueira in view of Nelson, Damasco and Kumar further teaches monitoring ablation of tissue by comparing the treatment plan shown on the fusion imaging to tissue destruction shown on the fusion imaging (Kumar ¶0096-¶0098, ¶0034-¶0037).

Allowable Subject Matter
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner does not find it obvious to modify references of record to show all limitations as needed in claims 18-20 (including parent claims), including 1 wherein the treatment plan is created based on a model calculating and showing expected temperatures around tissue ablation zones, wherein the model is based on lesion location and lesion volume and treatment location and treatment volume, wherein the model is based on distances from edges of a treatment zone defined by the treatment location and treatment volume to anatomical structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793